Citation Nr: 1434624	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia of the shoulders (claimed as arthritis or joint pain). 

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the record reveals that the Veteran's claims folder is a rebuilt folder. 

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2005.  A transcript from that hearing has been associated with the claims file. 

The Board remanded this case in November 2006, March 2010, and November 2010. 

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in Washington D. C. in November 2012.  A transcript of that hearing is on file. 

In April 2013, the Board again remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 
In May 2000, VA received the Veteran's Substantive Appeal concerning the denial of her claim of entitlement to service connection for arthritis of the knees.  However, a subsequent March 2014 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

At the November 2012 Board hearing the Veteran's service representative wished to "open a new claim" for recurrent bronchitis.  The presiding Acting VLJ stated that this claim would be referred to the RO for development.  As this claim has not yet been adjudicated by the RO, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board finds that a remand is required in order to comply with its prior April 2013 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Initially, in accordance with the Board's remand, the AOJ sent the Veteran a letter in April 2013 asking for a list of her treatment providers for the disorders on appeal.  The Veteran responded in June 2013 with a list of several treatment providers (VA Medical Centers (VAMCs), Fort Jackson Hospital, and Philadelphia Naval Hospital).  The Veteran did not provide treatment dates for these treatment providers.  In response, the AOJ did not make any attempts to obtain these records.  As a result, the Philadelphia Naval Hospital records are not in the claims file.  The record only contains two unrelated Fort Jackson Hospital records.  With the exception of the Philadelphia VAMC treatment records, the remaining VAMC treatment facility records are at least nine years old.  The AOJ did not update any of the VAMC treatment records from any of the facilities upon obtaining the Veteran's June 2013 statement.  Accordingly, upon remand, these pertinent treatment records must be obtained.

Additionally, the Veteran was provided VA addendum medical opinions in August 2013 and September 2013.  The August 2013 VA examiner was unable to provide all of the requested medical opinions because he could not locate the pertinent medical records and service treatment records (STRs) in the Veteran's VBMS claims file.  This is not adequate because, if necessary, the Veteran's STRs must be printed out by the AOJ from VBMS for the VA examiner to review in forming the medical opinion.  The September 2013 VA examiner did not address any of the questions asked by the Board in its April 2013 remand directives regarding the shoulders.  The Veteran's representative pointed out these deficiencies in its June 2014 Informal Hearing Presentation (IHP).  Upon remand, the Board finds that VA addendum medical opinions by new VA examiners are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Washington, D.C., VAMC since September 1994 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Allentown, Pennsylvania, VA Community-Based Outpatient Clinic (CBOC), since April 2005 that have not been secured for inclusion in the record.  
Obtain all pertinent VA outpatient treatment records from the Wilkes-Barre, Pennsylvania, VAMC since August 1998 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC since January 1992 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Philadelphia, Pennsylvania, VAMC, to include the Willow Grove/Victor J. Saracini, Pennsylvania, VA CBOC, since April 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The appropriate steps should be taken to obtain the Veteran's medical records from the Fort Jackson Medical Center in Columbia, South Carolina.  The record search should be initiated through the PIES system. 

If these records are located, they should be associated with the Veteran's claims files.  If they are not located, the claims file should reflect that the attempt was unsuccessful, and the Veteran must be informed accordingly.

3.  The appropriate steps should be taken to obtain the Veteran's medical records from the Philadelphia Naval Hospital in Philadelphia, Pennsylvania.  The record search should be initiated through the PIES system. 

If these records are located, they should be associated with the Veteran's claims files.  If they are not located, the claims file should reflect that the attempt was unsuccessful, and the Veteran must be informed accordingly.

4.  Forward the case to a new VA respiratory physician for a VA addendum medical opinion for the purpose of determining the nature, etiology, and time of the Veteran's current asthma.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

The VA physician should comment on whether or not the Veteran's episodes of bronchitis evolved into or became any asthma which she may now have. 

Also, the physician should comment on the actual cause or etiology of any asthma which the Veteran may now have, to include but not limited to, whether it is at least as likely as not that it was incurred or aggravated during service. 

The physician should comment on the significance, if any, of the in-service notations of bronchitis in October and December 1980, together with the Veteran's request for a profile to limit her running in December 1980, as well as the February 1983 chest X-ray finding of pneumonitis of the lower lobe of her right lung. 

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the physician is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

5.  Forward the case to a new VA orthopedic physician for a VA addendum medical opinion for the purpose of determining the nature, etiology, and time of the Veteran's current bilateral shoulder disorder.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

The physician is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments addressing the following:

* Whether it is at least as likely as not that any disability(ies) of the Veteran's current bilateral shoulder disorder is related to an in-service injury(ies)?

* Whether it at least as likely as not that any currently diagnosed arthritis of the shoulders had its onset within one year of the Veteran's discharge from active military service in March 1985? 

The physician should comment upon the two motor vehicle accidents in which the Veteran was involved during service, as well as her alleged dislocations of her shoulder during training. 

As to these injuries, it should be commented whether there is any medical reason to accept or reject the proposition that any of these injuries could have led to a current disability; what type of symptoms would have been caused by such an alleged in-service injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and, whether there is any medical reason to accept or reject statements or testimony as to having sustained such injuries during service. 

In rendering any opinion with respect to arthritis of the shoulders, the examiner should consider the Veteran's statements and testimony regarding continuity of symptomatology. 

Also, any comments concerning the other opinions as to this matter, which were set forth in the prior VA examinations in July 2009 and January 2011 (and the March 2012 addendum), would be helpful. 
In sum, in reaching any opinion the examiner should consider:  (a) the Veteran's treatment during service; (b) the Veteran's testimony; (c) the Veteran's post-service treatment; and, (d) the medical opinions on file. 

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the physician is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why.

6.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



